Citation Nr: 0945002	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-03 218	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for acne (claimed as 
chloracne), including as secondary to herbicide exposure.  

2.  Entitlement to service connection for bilateral ear 
disease, manifested by blockage and labyrinthitis.


REPRESENTATION

Appellant represented by:	Disabled American Veteran s


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
October 1976.  

This appeal to the Board of Veteran's Affairs (Board) is from 
May 2003 and July 2003 rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Seattle, 
Washington, denying the Veteran's claims for service 
connection for chloracne and bilateral ear disease, 
respectively.  As previously determined in the July 2007 
Board decision, there is no question as to whether the 
Veteran perfected a timely appeal of these claims.  See 38 
C.F.R. § 20.200 (2009) (an appeal to the Board consist of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after receipt of a Statement of the Case (SOC), a timely 
filed Substantive Appeal (e.g., VA Form 9 or equivalent 
statement).

In the prior July 2007 Board decision, both claims currently 
on appeal were remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC for further development.  
Regrettably, the Board must again remand the claim for 
bilateral ear disease.  However, the claim for chloracne is 
decided below.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  There is clear and unmistakable evidence the Veteran had 
acne prior to service that was permanently exacerbated during 
his service beyond its natural progression.  

3.  Resolving all reasonable doubt in the Veteran's favor, 
there is competent or credible evidence attributing the 
Veteran's acne, claimed as chloracne, to the Veteran's active 
military service, including to herbicide exposure in Vietnam. 


CONCLUSION OF LAW

The Veteran's chloracne was incurred in or aggravated during 
service or may be presumed to have been incurred in service, 
including due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veteran s Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran  status; (2) 
existence of a disability; (3) a connection between the 
Veteran 's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veteran s Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant; the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veteran s Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veteran s 
Court nonetheless determined the evidence established the 
Veteran  was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2003, March 2006, November 2007 and September 2009.  These 
letters informed him of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 
2006, November 2007 and September 2009 letters complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated his claim for 
service connection for bilateral ear disease in the May 2006 
SOC and August 2009 SSOC, and service connection for 
chloracne in the August 2006 SSOC- including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  So any 
arguable timing defect in the provision of that additional 
notice has been rectified.

VA also fulfilled its duty to assist the Veteran  by 
obtaining all relevant evidence in support of his claims that 
is obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, private medical records and lay 
statements in support of his claim.  In addition, the RO 
arranged for VA compensation examinations in June 2003 and 
June 2009 for medical nexus opinions concerning the cause of 
his bilateral ear disease- including, in particular, in 
terms of whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO 
additionally arranged for a fee based compensation 
examination in August 2006 and a VA compensation examination 
in June 2009 for medical nexus opinions concerning the cause 
of his chloracne- also including whether it is attributable 
to his military service.  Id.  Therefore, the Board is 
satisfied that VA has provided all assistance required by the 
VCAA and appellate review may proceed without prejudicing 
him.  


II.  Entitlement to Service Connection for Chloracne, 
Including as Secondary to Herbicide Exposure

The Veteran contends he is entitled to service connection for 
his chloracne due to his military service, including his 
exposure to herbicide while in Vietnam.  

Every Veteran  shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the 
provisions of 38 U.S.C.A. § 1132, the wartime provisions of 
38 U.S.C.A. § 1111 shall be applicable in the case of any 
Veteran who served in the active naval service after December 
31, 1946.  38 U.S.C.A. § 1137 (West 2002).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.

If a pre-existing disability is noted upon entry into 
service, as is the case here, the Veteran cannot bring a 
claim for service connection for that disability, but the 
Veteran may bring a claim for service-connected aggravation 
of that disability.  In that case, §1153 applies and the 
burden falls on the Veteran to establish aggravation.  
Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat Veteran 
to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993)).

In dependent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).
The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

The Veteran's February 1971 entrance examination noted the 
existence of "severe acne."  Further, the Veteran's STRs 
diagnosed him with acne vulgaris, which is the "the usual 
form of acne, a chronic inflammatory disease...the exact cause 
of acne is unknown."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  Post-service 
medical records also mention the Veteran's acne in March 2003 
during an Agent Orange exposure examination.  The examiner 
noted that the Veteran's skin revealed "approximately 0.5 cm 
white multiple areas on the posterosuperior trunk filling a 
large "V" and on the anterior thorax.  A few acneiform 
lesions were seen on the right medial thigh."  In the August 
2006 examination, the examiner concluded that the Veteran's 
chloracne was not current but he does have scars and active 
folliculitis.  

Additionally, the Veteran submitted lay statements in support 
of his claim for service connection.  The statement from his 
friend, J.B., in January 2004, indicated that he has known 
the Veteran since they were teenagers and, since that time, 
the Veteran suffered from the usual acne confined to his 
face.  However, after the Veteran returned from Southeast 
Asia, it appeared as though he was "acquiring more cysts, 
blackheads and puss filled whiteheads on his ears, neck and 
shoulders."  J.B. further noted that four years later, the 
Veteran's skin condition had "spread all over his neck, 
shoulders, back, buttocks and legs," and was not at all 
similar to the acne he suffered from in his teenage years.  

The Veteran also submitted two statements from his wife in 
January 2004 and July 2006.  The January 2004 statement 
indicated that the Veteran had "knots behind his ears that 
drained almost constantly."  The July 2006 statement 
reflected the same information, specifically stating that the 
Veteran suffered from a "skin condition that produces boil 
like knots in various parts of his body."  

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Considering the evidence mentioned above, there is no denying 
that the Veteran meets the first requirement of service 
connection.  

Since, as previously mentioned, the Veteran's February 1971 
entrance examination noted the existence of "severe acne," 
he is not entitled to the presumption of soundness at the 
start of service.  That is to say, there is clear and 
unmistakable evidence supporting the conclusion of a pre-
existing disorder of acne.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. 3.304(b).

Since this disorder was noted at entrance, it is his burden 
to show a permanent (not temporary or intermittent flare-ups) 
worsening of the pre-existing acne during service.  In other 
words, he may only bring a claim for aggravation of this pre-
existing condition.  Wagner, 370 F.3d at 1096; VAOPGCPREC 3-
2003

As already alluded to, a pre-existing injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

A Veteran's lay assertions of aggravation are not sufficient 
to establish permanent increase in a pre-existing disability.  
Independent medical evidence is needed to support a finding 
that her pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  The Veteran's STRs show that he 
requested a dermatologist appointment for his acne in July 
1973.  Further, in July 1976, the Veteran's separation 
examination again noted chronic acne vulgaris on his face and 
now on his back. 

In further support of his claim, Dr. W.F. stated in his 
August 2006 examination that the Veteran's chloracne "was 
aggravated more than a natural progression due to his 
exposure to chemicals during his military service."  
Additionally, the most recent VA compensation examination 
from June 2009 reflects that the Veteran denied having acne 
prior to service.  Regardless, the entrance examination noted 
the existence of "severe acne," as previously mentioned.  
Therefore, the June 2009 VA examiner concluded that the acne 
noted at entrance was on the Veteran's face and "progressed 
to the trunk and back.  The acne restarted over the right 
earlobe as mentioned in Pleiku while he was still on active 
duty.  So the lesions started in active duty and progressed 
and continue to progress at this time, thus showing the 
aggravation." 

The fact that the Veteran's claims file does not reflect that 
he sought medical treatment for his acne for years after 
service does not undercut the credibility of his claim of 
aggravation.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  While the Veteran's statement in October 2002 and his 
wife's in January 2004 and July 2006 all indicate he was 
treated in the 1980s for his acne, the record does not 
contain these records.  Regardless, there is unmistakable 
evidence showing permanent increase in the severity of his 
acne vulgaris as a result of his active duty service from 
February 1971 to October 1976.  

So there is a discernable increase in the severity of the 
Veteran's acne vulgaris, claimed as chloracne, within the 
meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  
Simply stated, the evidence of record shows his pre-existing 
acne vulgaris was permanently worsened beyond its normal 
progression during his active duty service.  Therefore, the 
presumption of aggravation applies and the Veteran is 
entitled to service connection.  

In the alternative, the Board notes that even if the Veteran 
did not have a pre-existing condition aggravated in service, 
he would be entitled to service connection on a direct basis.  
This is due to the current diagnosis of chloracne, the nexus 
opinion given by the June 2009 VA examiner and the fact that 
the Veteran's DD Form 214 shows he received the Combat 
Infantryman's Badge for his service in Vietnam, which is 
prima facie evidence of combat with the enemy.  

Furthermore, the Veteran would be entitled to service 
connection based on a presumptive basis due specifically to 
his combat in Vietnam, as evidenced by his DD Form 214, and 
exposure to herbicides while stationed there.  Specifically, 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii). Furthermore, even if a Veteran does not have 
a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence supports service 
connection for chloracne.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for service connection for chloracne is granted.  


REMAND

In the Board's prior July 2007 remand, the RO was instructed 
to refer the claims file for bilateral ear disease to the 
June 2003 examiner to render an opinion as to whether it is 
at least as likely as not that the bilateral ear disease, 
manifested by blockage and labyrinthitis, noted at the June 
2003 examination or the symptomatology noted and treated in 
September 2005 is causally related to the ear pathology.  The 
Board instructed the examiner to fully explain the 
determination and provide the rationale.  If an opinion could 
not be rendered without resorting to speculation, the 
examiner was to explain why it was not possible. 

In the June 2009 VA examination report, the examiner stated 
"regarding the labyrinthitis this examiner's report of 2003 
indicated only symptoms of labyrinthitis then and no further 
opinion can be given as to its relation to the documentation 
of the findings of the STR's in May 1976 or the treatment in 
2005 without any speculation."  The examiner did not explain 
why an opinion could not be reached without speculation 
sufficient to either grant or deny the Veteran's claim.  
Therefore, the VA examiner rendered and insufficient 
rationale concerning this claim for service connection. 

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  The failure 
to comply (or substantially comply) with the Board's prior 
remand directives and to ensure the VA examiner answers the 
medical questions posed in the earlier remand constitute a 
violation of the Veteran's due process rights.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation 
examination with a different VA examiner than the 
examiner who administered the examinations in June 2003 
and June 2009.  The examiner is asked to determine the 
nature and etiology of the Veteran's bilateral ear 
disease.  He is hereby advised that failure to report 
for his scheduled VA examination, without good cause, 
may have adverse consequences on this claim.  The 
examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.  

Based on physical examination and a comprehensive review 
of the claims file, the examiner is asked to provide an 
opinion as to whether it is at least as likely as not 
(50 percent or greater probability) that any current 
bilateral ear disease is attributable to his service.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.
	
2.  To avoid another remand, ensure that all requested 
action has been completed (to the extent possible) in 
compliance with this REMAND.  If any action is not 
undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court of Appeals 
for Veteran s Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD	
Acting Veteran s Law Judge, Board of Veteran s' Appeals



 Department of Veteran s Affairs


